DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark L. Gleason on 6/15/2022.

The application has been amended as follows: amend the indentation of the last clause in claim 12 to align with the indentation of the penultimate clause.

12. (Original) A liquid discharging apparatus comprising: 
a first storage having a supply port through which liquid is supplied from outside thereof and configured to store the liquid; 
an opening and closing member configured to open and close the supply port; 
a first detector configured to detect an amount of the liquid in the first storage; 
a communication hole communicating the first storage and the outside; 
a semipermeable membrane arranged to cover the communication hole, the semipermeable membrane being configured to prevent the liquid from passing therethrough and to allow gas to pass therethrough; 
ahead unit having at least one nozzle configured to discharge the liquid supplied from the first storage; 
a liquid flow channel configured to communicate the first storage and the head unit; 
a cap configured to contact with the head unit to seal the nozzle, and configured to be separated from the head unit; 
a second detector configured to detect that the liquid is discharged from the nozzle; 
a suction mechanism configured to suck the liquid and gas inside the cap; and 
a controller, 
wherein the controller is configured to determine whether the amount of the liquid in the first storage changes over a predetermined amount, based on a change of detection signal from the first detector, and in a case of determining that the amount of the liquid in the first storage does not change over the predetermined amount, the controller is configured to: 
drive the suction mechanism with the cap being in contact with the head unit; and 
                      under a condition that the second detector detects that the liquid is discharged from the nozzle in a state of the suction mechanism being driven, stop driving the suction mechanism.

Election/Restrictions
Claims 1 and 12 are allowable. The restriction requirement between Inventions I through III, as set forth in the Office action mailed on 4/5/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/5/22 is withdrawn.  Claims 2-4, 11, and 13-14, directed to Inventions I and II, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “a controller, wherein the controller is configured to: under a condition that the first detector detects that there is no change in the amount of the liquid in the first storage, determine whether the semipermeable membrane 1s in a blocked state in which the gas is prevented from passing therethrough due to the liquid adhered to the semipermeable membrane; under a condition that the semipermeable membrane is in the blocked state, drive the cap movement mechanism to position the cap to a predetermined posture in which the lip  contacts with the head unit, and to drive the suction mechanism to discharge the gas and liquid inside the cap with the cap being positioned in the predetermined posture; and under a condition that the second detector detects an electrical change in the electrode caused by the liquid discharged from the nozzle toward the electrode in a state of the suction mechanism being driven, determine that the semipermeable membrane is in a state of allowing the gas to pass therethrough, and to stop driving the suction mechanism.”.  The foregoing limitation(s), when combined with the other limitations of claim 1, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 2-11, for the same reason as discussed above for parent independent claim 1, dependent claims 2-11 also contain(s) allowable subject matter.
The reason for allowance of claim 12 is the inclusion of “a controller, 
wherein the controller is configured to determine whether the amount of the liquid in the first storage changes over a predetermined amount, based on a change of detection signal from the first detector, and in a case of determining that the amount of the liquid in the first storage does not change over the predetermined amount, the controller is configured to: 
drive the suction mechanism with the cap being in contact with the head unit; and 
                      under a condition that the second detector detects that the liquid is discharged from the nozzle in a state of the suction mechanism being driven, stop driving the suction mechanism”.  The foregoing limitation(s), when combined with the other limitations of claim 12, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 13-20, for the same reason as discussed above for parent independent claim 12, dependent claims 13-20 also contain(s) allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

JP 3801003
Concerns bubble removal in ink supply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

June 15, 2022